Title: Thomas Jefferson to Mathew Carey, 28 June 1818
From: Jefferson, Thomas
To: Carey, Mathew


          
            Dear Sir
            Monticello June 28. 18.
          
          Soon after the date of my letter of the 21st I recieved Bridgman’s Index safely, and had taken for granted McMahon was coming with it. but as it did not come, I presume it has either been forgotten or is lodged by the way. in either case I ask your information & attention to it; and further that you will be so kind as to inform me whether a copy of Baron Grimm’s memoirs (16. vols 8vo) can be had, and at what price? I salute you with friendship and respect
          
            Th: Jefferson
          
         